2020 IL App (1st) 191133
                                                    No. 1-19-1133
                                                                       Fourth Division
                                                                       August 13, 2020
      ______________________________________________________________________________

                                          IN THE
                              APPELLATE COURT OF ILLINOIS
                                      FIRST DISTRICT
      ______________________________________________________________________________

                                                     )
      JAMES JORGENSEN and JEAN JORGENSEN,            )   Appeal from the Circuit Court
                                                     )   of Cook County.
              Plaintiffs-Appellants,                 )
                                                     )   No. 18 CH 2881
      v.                                             )
                                                     )   The Honorable
      JOSEPH BERRIOS, in His Official Capacity as    )   David B. Atkins,
      Assessor of Cook County; MARIA PAPPAS, in Her  )   Judge Presiding.
      Official Capacity as Cook County Treasurer and )
      ex officio County Collector; and THE COUNTY OF )
      COOK,                                          )
                                                     )
              Defendants-Appellees.                  )
                                                     )
      ______________________________________________________________________________

                  PRESIDING JUSTICE GORDON delivered the judgment of the court, with opinion.
                  Justices Lampkin and Burke concurred in the judgment and opinion.

                                                     OPINION

¶1           The instant appeal arises from a lawsuit filed by plaintiffs James and Jean Jorgensen against

         Cook County and its assessor 1 and treasurer, in connection with the assessment of the value of

         a historic residence owned by plaintiffs. Plaintiffs allege that they are entitled to a tax freeze

         under the Property Tax Code (35 ILCS 200/1-1 et seq. (West 2014)) that defendants failed to



             1
              The assessor at the time plaintiffs filed their complaint was Joseph Berrios, but the current
     assessor is Fritz Kaegi.
     No. 1-19-1133


        apply, and they filed a suit for declaratory judgment, mandamus, and for an injunction.

        Defendants filed a motion to dismiss, claiming that the trial court did not have jurisdiction to

        consider the matter and further claiming that plaintiffs’ complaint failed to state a cause of

        action for any of their claims. The trial court found that it lacked jurisdiction to consider the

        matter for the taxpayers’ failure to exhaust administrative remedies, and it granted defendants’

        section 2-619 motion to dismiss on that basis. 735 ILCS 5/2-619 (West 2018). Plaintiffs appeal

        and, for the reasons that follow, we affirm.

¶2                                           BACKGROUND

¶3                                         I. Property Tax Code

¶4         As the instant appeal concerns a tax freeze under the Property Tax Code, it is helpful to

        first discuss the provisions of the statute concerning the claimed tax freeze found in a portion

        of the Property Tax Code known as the Historic Residence Assessment Freeze Law (Freeze

        Law). See 35 ILCS 200/10-40 to 10-85 (West 2014). In order to encourage the rehabilitation

        of historic residences, properties certified under the Freeze Law are eligible for an assessment

        freeze that eliminates from consideration the value added by any rehabilitation to the property

        and limits the total valuation to the “base year valuation” as defined by the Freeze Law. 35

        ILCS 200/10-45 (West 2014).

¶5         A property owner seeking to take advantage of the Freeze Law must file an application for

        a certificate of rehabilitation with the Director of Historic Preservation (Director), who shall

        approve the application upon finding that certain criteria have been satisfied. 35 ILCS 200/10-

        55 (West 2014). As part of the certificate of rehabilitation, the Director identifies the

        rehabilitation period, which generally is not to exceed two years. 35 ILCS 200/10-55 (West




                                                       2
     No. 1-19-1133


        2014). The certificate of rehabilitation is then transmitted to the property owner and to the chief

        county assessment officer. 35 ILCS 200/10-55 (West 2014).

¶6         Upon receipt of the certificate of rehabilitation, the assessment officer shall determine the

        “base year valuation” of the property. 35 ILCS 200/10-70(a) (West 2014). Under the Freeze

        Law, the base year valuation “means the fair cash value of the historic building for the year in

        which the rehabilitation period begins but prior to the commencement of the rehabilitation and

        does not include any reduction in value during the rehabilitation work.” 35 ILCS 200/10-40(i)

        (West 2014). For any property on which the Director has issued a certificate of rehabilitation,

        “the valuation for purposes of assessment shall not exceed the base year valuation for the entire

        8-year valuation period” (35 ILCS 200/10-45 (West 2014)) commencing from the date of

        issuance of the certificate of rehabilitation (35 ILCS 200/10-40(k) (West 2014)).

¶7         After the expiration of the eight-year valuation period, the next four years are considered

        an “adjustment valuation period,” in which the assessed valuation gradually increases until, in

        the fourth year, the assessed value is the current fair cash value of the property. 35 ILCS

        200/10-40(l), 10-50 (West 2014). With respect to both the eight-year valuation period and the

        four-year adjustment valuation period, the assessment officer “shall make a notation on each

        statement of assessment during the 8-year valuation period and the adjustment valuation period

        that the valuation of the historic building shall be based upon the issuance of a certificate of

        rehabilitation.” 35 ILCS 200/10-70(a) (West 2014).

¶8                                              II. Complaint

¶9         On March 2, 2018, plaintiffs filed a complaint against defendants for declaratory judgment,

        mandamus, and for an injunction. The complaint alleges that plaintiffs own a home in Glencoe,

        which was designated as a certified landmark by the Village of Glencoe on May 19, 2016. The


                                                      3
       No. 1-19-1133


          complaint further alleges that plaintiffs filed an application for a certificate of rehabilitation

          under the Freeze Law, which was approved on October 26, 2016; a copy of the certificate of

          rehabilitation was attached to the complaint. The certificate of rehabilitation identifies the

          rehabilitation period as January 2015 through August 2016.

¶ 10         The complaint alleges that the 2015 assessment on the property was $199,735, that the

          2016 assessment on the property was $528,480, and that the 2017 assessment on the property

          was $462,420. Copies of the assessments for each year were attached to the complaint: (1) for

          2015, the original assessed value of the property was $462,420, but plaintiffs appealed to the

          Board of Review, which reduced the assessed value to $199,735; (2) for 2016, the assessed

          value of the property was $528,480, which was not reduced by the Board of Review; and (3) for

          2017, a “proposed” assessed value was $528,480, but after an assessment appeal, the assessed

          value was reduced to $462,420 by the assessor’s office as “the result of a Property Tax Freeze

          Program for Historic Residences.” The complaint alleges that plaintiffs paid the property taxes

          for 2016 and paid the first installment of the 2017 taxes; property taxes for the second

          installment for 2017 were not yet due and payable at the time of the filing of the complaint.

¶ 11         Count I of the complaint is for declaratory judgment and alleges that the 2016 and 2017

          assessments should have been subject to a tax freeze based on the final assessment in place at

          the commencement of the rehabilitation period, which was $199,735. However, count I alleges

          that defendants “have refused to implement the freeze value” of $199,735, instead assessing

          the property at $528,480 for 2016 and $462,420 for 2017. Count I requests “that the Court

          declare [plaintiffs’] rights under the statute, finding that the final 2016 and 2017 assessment

          and taxes as determined by Defendants are erroneous, improper, illegal, and void, and that the

          correct assessment should be $199,735 under the statute.” Count I further alleges that plaintiffs


                                                        4
       No. 1-19-1133


          have no adequate remedy at law and are “irreparably damaged in that taxes on the subject

          property as assessed by defendants for 2016 and 2017 are significantly higher than what they

          should have been had the freeze value been properly implemented in accordance with the

          statute.”

¶ 12          Count II of the complaint is for a writ of mandamus and alleges that the Freeze Law

          required defendants to assess and tax plaintiffs’ property at the value in place at the

          commencement of the rehabilitation period in 2015. Count II requests that, “[b]ecause

          Defendants, in their official capacity, have refused to act in a manner required of them by

          statute,” the court should enter a writ of mandamus compelling them to do so. Count II alleges

          that plaintiffs have no adequate remedy at law and that it was the assessor’s duty to

          permanently input the correct assessment under the Freeze Law and to designate the freeze in

          defendants’ records for the entirety of the 12-year period covered by the statute.

¶ 13          Count III of the complaint is for an injunction and alleges that the right of plaintiffs to the

          benefits of the tax freeze throughout the 12-year period is a “clear and ascertainable right in

          need of protection.” Count III alleges that, if defendants continued to refuse to implement the

          freeze, plaintiffs would suffer “repeated and irrevocable harm” in that they would either be

          forced to pay the increased taxes in full or would be required to expend resources unnecessarily

          appealing the assessment throughout the 12-year freeze period, which would “effectively

          negat[e] the benefits of the program.” Count III alleges that plaintiffs have no adequate remedy

          at law, as “[n]o amount of monetary relief would make Plaintiff[s] whole or enable Plaintiff[s]

          to lawfully enjoy the intended benefits of the freeze without an injunction extended against the

          Defendants.” Accordingly, count III requests an order enjoining defendants from assessing




                                                        5
       No. 1-19-1133


          plaintiffs’ property at any value other than $199,735 for the eight-year valuation period and to

          properly assess the property for the four-year adjustment valuation period.

¶ 14                                         III. Motion to Dismiss

¶ 15         On May 25, 2018, defendants filed a combined motion to dismiss the complaint under

          section 2-619.1 of the Code of Civil Procedure (Code) (735 ILCS 5/2-619.1 (West 2018)).

          Defendants claimed that, in essence, plaintiffs were challenging their tax assessment and were

          asserting that their property had been overassessed. Defendants thus claimed that the complaint

          should be dismissed under section 2-619(a)(1) of the Code (735 ILCS 5/2-619(a)(1) (West

          2018)) because the trial court lacked subject-matter jurisdiction to decide a challenge to

          plaintiffs’ property tax assessment. Defendants argued that plaintiffs’ claim for equitable relief

          fails because plaintiffs failed to exhaust their administrative remedies under the Property Tax

          Code. Defendants noted that plaintiffs had, in fact, challenged their assessment for 2016

          pursuant to those procedures but filed suit before the resolution of their appeal before the

          Property Tax Appeal Board. Defendants further argued that the allegations of plaintiffs’

          complaint fell “squarely within the realm of statutory remedies and outside the narrow

          allowance for equitable relief” because they were merely challenging the amount of their tax

          assessment.

¶ 16         Defendants also claimed that the complaint should be dismissed under section 2-615 of the

          Code (735 ILCS 5/2-615 (West 2018)) because plaintiffs had failed to state a cause of action

          for any of their claims. Defendants further claimed that Cook County should be dismissed as

          a defendant under section 2-615 because plaintiffs had failed to allege any facts showing that

          the county was responsible for tax assessment and collection of taxes and the county could not,

          as a matter of law, be sued for conduct of its independent elected officials.


                                                        6
       No. 1-19-1133


¶ 17         In response, plaintiffs claimed that dismissal was improper because the issue was not

          merely one of an improper tax assessment, as defendants claimed. Instead, plaintiffs argued

          that their claims concerned a specific nondiscretionary directive imposed on the assessing

          official, who refused to act in accordance with the statute. Plaintiffs argued that the equitable

          relief they sought was the only way in which defendants could be ordered to comply with their

          statutory duties for the entirety of the 12-year period covered by the Freeze Law.

¶ 18         On January 15, 2019, the trial court entered an order granting defendants’ motion to dismiss

          with prejudice, finding that the court lacked jurisdiction to consider plaintiffs’ claims for

          failure to exhaust administrative remedies. The court found unpersuasive plaintiffs’ claims that

          their equitable claims were properly before the court, finding that plaintiffs did not argue that

          the property was exempt from taxation or that defendants had failed to implement the relevant

          statutory tax freeze. Instead, the court found that plaintiffs alleged that defendants incorrectly

          implemented the tax freeze by applying the wrong yearly assessment in contravention of the

          statute, a claim which “remain[ed] squarely within the comprehensive system of the Property

          Tax Code.”

¶ 19         On February 14, 2019, plaintiffs filed a motion for reconsideration, which the trial court

          denied on April 29, 2019. This timely appeal follows.

¶ 20                                              ANALYSIS

¶ 21         On appeal, plaintiffs contend that the trial court erred in granting defendants’ motion to

          dismiss, claiming that the court had jurisdiction to consider their claims and that they stated a

          cause of action for each claim. In the case at bar, defendant filed a combined motion to dismiss

          pursuant to section 2-619.1 of the Code, which permits a party to file a motion to dismiss based

          on both section 2-615 and section 2-619 of the Code. 735 ILCS 5/2-619.1 (West 2018).


                                                        7
       No. 1-19-1133


          However, the trial court’s dismissal was based only on section 2-619 of the Code. A motion to

          dismiss under section 2-619 admits the legal sufficiency of all well-pleaded facts but allows

          for the dismissal of claims barred by an affirmative matter defeating those claims or avoiding

          their legal effect. Janda v. United States Cellular Corp., 2011 IL App (1st) 103552, ¶ 83 (citing

          DeLuna v. Burciaga, 223 Ill. 2d 49, 59 (2006)). When reviewing a motion to dismiss under

          section 2-619, “a court must accept as true all well-pleaded facts in plaintiffs’ complaint and

          all inferences that can reasonably be drawn in plaintiffs’ favor.” Morr-Fitz, Inc. v. Blagojevich,

          231 Ill. 2d 474, 488 (2008). Additionally, a cause of action should not be dismissed under

          section 2-619 unless it is clearly apparent that no set of facts can be proved that would entitle

          the plaintiff to relief. Feltmeier v. Feltmeier, 207 Ill. 2d 263, 277-78 (2003). For a section 2-

          619 dismissal, our standard of review is de novo. Solaia Technology, LLC v. Specialty

          Publishing Co., 221 Ill. 2d 558, 579 (2006); Morr-Fitz, Inc., 231 Ill. 2d at 488. De novo

          consideration means we perform the same analysis that a trial judge would perform. Khan v.

          BDO Seidman, LLP, 408 Ill. App. 3d 564, 578 (2011). Additionally, even if the trial court

          dismissed on an improper ground, a reviewing court may affirm the dismissal if the record

          supports a proper ground for dismissal. See Raintree Homes, Inc. v. Village of Long Grove,

          209 Ill. 2d 248, 261 (2004) (when reviewing a section 2-619 dismissal, we can affirm “on any

          basis present in the record”); In re Marriage of Gary, 384 Ill. App. 3d 979, 987 (2008) (“we

          may affirm on any basis supported by the record, regardless of whether the trial court based its

          decision on the proper ground”).

¶ 22         Defendants’ motion in the instant case was based on section 2-619(a)(1), which seeks

          dismissal on the grounds “[t]hat the court does not have jurisdiction of the subject matter of

          the action, provided the defect cannot be removed by a transfer of the case to a court having


                                                        8
       No. 1-19-1133


          jurisdiction.” 735 ILCS 5/2-619(a)(1) (West 2018). Subject-matter jurisdiction refers to a

          court’s power to hear and decide cases of a general class. Ferris, Thompson & Zweig, Ltd. v.

          Esposito, 2015 IL 117443, ¶ 15. With the exception of administrative review actions and

          certain cases for which the supreme court has exclusive jurisdiction, circuit courts have original

          jurisdiction of all justiciable matters pursuant to the Illinois Constitution. Ferris, Thompson &

          Zweig, 2015 IL 117443, ¶ 15. Here, defendants claim that the trial court lacked subject-matter

          jurisdiction over plaintiffs’ claims because the Property Tax Code provides plaintiffs with a

          complete and adequate remedy at law through the exhaustion of administrative remedies.

¶ 23         “In the field of taxation the general rule applies that equity will not assume jurisdiction to

          grant relief where an adequate remedy at law exists.” Clarendon Associates v. Korzen, 56 Ill.

          2d 101, 105 (1973); see also Millennium Park Joint Venture, LLC v. Houlihan, 241 Ill. 2d 281,

          295 (2010). “[T]he Property Tax Code is a comprehensive statute regulating the assessment

          and collection of taxes.” Millennium Park, 241 Ill. 2d at 295. Thus, a taxpayer is generally

          limited to first exhausting administrative remedies provided by the statute before seeking relief

          in the circuit court, beginning with the Board of Review. Millennium Park, 241 Ill. 2d at 295.

          The taxpayer then has the option of either appealing to the Property Tax Appeal Board or filing

          a tax objection complaint in the circuit court. Millennium Park, 241 Ill. 2d at 296. “Thus, the

          adequate remedy at law is to pay the taxes under protest and file a statutory objection.”

          Millennium Park, 241 Ill. 2d at 296.

¶ 24         This general rule is subject to two exceptions: “A taxpayer need not look to the remedy at

          law but may seek relief by way of injunction where the tax is unauthorized by law or where it

          is levied upon property exempt from taxation.” Clarendon Associates, 56 Ill. 2d at 105. Such

          cases constitute independent grounds for equitable relief and do not require that the remedy at


                                                        9
       No. 1-19-1133


          law be inadequate. Clarendon Associates, 56 Ill. 2d at 105. In the case at bar, plaintiffs do not

          contend in their briefs that either of these exceptions applies, but they raised their applicability

          for the first time during oral argument on this matter. It is well settled that “[p]oints not argued

          [in the appellant’s brief] are forfeited and shall not be raised in the reply brief, in oral argument,

          or on petition for rehearing.” Ill. S. Ct. R. 341(h)(7) (eff. May 25, 2018). Thus, plaintiff’s

          arguments concerning the applicability of these two exceptions are not properly before us.

¶ 25          Furthermore, even if properly raised, we would not find these exceptions applicable. “[A]

          true ‘unauthorized by law’ challenge arises where the taxing body has no statutory power to

          tax in a certain area or has been given no jurisdiction to tax a certain subject, as opposed to a

          complaint that merely alleges procedural errors or irregularities in the taxing process, in which

          case equity relief would not be available.” Millennium Park, 241 Ill. 2d at 307. Here, there can

          be no doubt that defendants had the authority to tax plaintiffs’ property—the only issue is the

          amount of the tax imposed. With respect to the second exception, plaintiffs claimed at oral

          argument that, because the assessed value under the Freeze Law was lower than the fair value

          of the property, any excess in value was “property exempt from taxation” which would support

          an equitable remedy. Plaintiffs cite no applicable authority for this novel reading of the law,

          and we do not find it persuasive. Thus, even if properly raised before us, we would not find

          either of these exceptions applicable.

¶ 26          However, plaintiffs’ main focus in their briefs concerns what they call a third exception. In

          Clarendon Associates, our supreme court held that “[t]here will be cases of fraudulently

          excessive assessments where the remedy at law will not be adequate and injunctive relief

          should then be available.” Clarendon Associates, 56 Ill. 2d at 108. An example of the type of

          case falling within this exception can be found in our supreme court’s decision in Hoyne


                                                         10
       No. 1-19-1133


          Savings & Loan Ass’n v. Hare, 60 Ill. 2d 84 (1974), decided the year after Clarendon

          Associates. In that case, the assessed valuation of the plaintiff’s property increased from $9510

          in 1970 to $246,810 in 1971. Hoyne, 60 Ill. 2d at 86. The plaintiff first learned of the increased

          assessment upon receiving a tax bill on November 5, 1972, shortly before taxes were due on

          November 24, 1972, and after the Board of Review had already completed its hearings on the

          objections to the assessments on which the 1971 taxes were based. Hoyne, 60 Ill. 2d at 87. The

          plaintiff thus did not seek relief from the Board of Review or pay the taxes under protest but

          instead filed suit for equitable relief in the circuit court. Hoyne, 60 Ill. 2d at 87. The plaintiff

          also chose to file suit instead of pursuing administrative remedies with respect to the 1972

          taxes, which were based on the same assessment. Hoyne, 60 Ill. 2d at 87. However, the Board

          of Review subsequently reviewed the assessment for 1973 and reduced the assessed valuation

          to $55,000. Hoyne, 60 Ill. 2d at 88.

¶ 27         With respect to the 1971 taxes, the supreme court found that “[t]he unusual circumstances

          present in this case, coupled with the now admitted fact that the assessment for 1971 was

          grossly excessive, require that equity retain jurisdiction of this case to grant relief to the

          plaintiff.” Hoyne, 60 Ill. 2d at 89. The court pointed to a number of factors supporting this

          conclusion, including (1) the dramatic increase in the assessed valuation of the same property

          with the same improvements; (2) the fact that the assessment was based on uses not permitted

          by the existing zoning of the property and on inaccurate assumptions as to improvements on

          the property; (3) the late issuance of the tax bills and the fact that the plaintiff first received

          actual notice of the increased assessment after the Board of Review had “closed its books” for

          the 1971 taxes; and (4) the substantially reduced assessment in 1973, which showed that the

          1971 assessment was “grossly excessive.” Hoyne, 60 Ill. 2d at 89-90. The court found that


                                                        11
       No. 1-19-1133


          “[u]nder these circumstances it would be extremely unfair and unjust for this court to adhere

          to a rigid formula which would require that all relief from fraudulently excessive assessments

          be sought through the legal remedy provided by statute.” Hoyne, 60 Ill. 2d at 90. However, the

          court found “[t]he same facts requiring equitable consideration do not exist” regarding the

          1972 tax bill, which the plaintiff had ample opportunity to challenge using the remedies

          provided by statute. Hoyne, 60 Ill. 2d at 91.

¶ 28         In the case at bar, there is nothing in plaintiffs’ complaint that would suggest that they were

          subject to “fraudulently excessive assessments” as contemplated in Clarendon Associates.

          Their claims are based on the argument that the assessor’s office failed to properly apply the

          tax freeze under the Freeze Law, resulting in a higher assessment. Plaintiffs attempt to style

          their claim as one in which the assessor is failing to perform a nondiscretionary duty under the

          Freeze Law, suggesting that this would be sufficient to constitute a “fraudulently excessive

          assessment.” We do not find this argument persuasive. We must first note that their claim is

          not as cut-and-dry as plaintiffs suggest. Looking at the exhibits to plaintiffs’ complaint, the

          assessor originally assessed the value of the property in 2015 as $462,420, which would be

          considered the “base year valuation” required by the Freeze Law, but this value was reduced

          by the Board of Review. This original “base year valuation” is the same assessed value applied

          in 2017. 2 Thus, while the Freeze Law requires that “the valuation for purposes of assessment

          shall not exceed the base year valuation for the entire 8-year valuation period” (35 ILCS

          200/10-45 (West 2014)), it remains a question as to whether the assessor was required to apply

          the reduced figure instead of the original “base year valuation,” which is certainly not an

          automatic, straightforward decision, as plaintiffs imply. We make no comment as to the answer



             2
              We note that the 2016 valuation was higher than the original “base year valuation.”
                                                          12
       No. 1-19-1133


           to this question, as it is not before us on the instant appeal, but it demonstrates that the issues

           raised by plaintiffs are more than merely a failure to follow the nondiscretionary dictates of

           the Freeze Law. Additionally, plaintiffs’ claims are ones that could easily be raised pursuant

           to the mechanisms set forth in the Property Tax Code, and plaintiffs set forth no substantive

           reasons why the statutory mechanisms would be unavailable to them or inadequate to address

           their concerns.

¶ 29           We also find unpersuasive plaintiffs’ claim that requiring them to file objections for the

           12-year period results in irreparable injury. It may be inconvenient for plaintiffs to challenge

           their assessments every year, but that does not equate to an irreparable injury. Their only

           support for this proposition is a citation of Owens-Illinois Glass Co. v. McKibbin, 385 Ill. 245

           (1943). However, the supreme court in that case merely made a passing reference to a

           “multiplicity of suits” in discussing imprecise language used in an earlier case. 3 Owens-Illinois

           Glass Co., 385 Ill. at 256. Nothing in that case suggests that plaintiffs may file a suit in

           chancery and bypass statutory remedies merely because they would be required to challenge

           several years’ worth of taxes. Indeed, in Hoyne, a case cited by plaintiffs in support of their

           claims, the supreme court found that the plaintiff could seek equitable relief for 1971 taxes but




               3
                 The supreme court found that, where there was a tax that was unauthorized by law or that was
       assessed on exempt property, it was not necessary to establish that there was no adequate remedy at law.
       Owens-Illinois Glass Co., 385 Ill. at 256. The court then noted that there were some cases that appeared to
       be in conflict with this rule but that, in those cases, “for the most part the language relied upon as
       supporting a contrary rule was inadvertently used, or the cases were those involving irregularities rather
       than illegalities.” Owens-Illinois Glass Co., 385 Ill. at 256. As an example, the supreme court pointed to
       County of Cook v. Chicago, Burlington & Quincy R.R. Co., 35 Ill. 460 (1864), and noted that, in that case,
                “the statement is made that a suit in equity will not lie to restrain the collection of a tax illegally
                assessed without setting forth special circumstances showing such collection would be likely to
                produce irreparable injury or cause a multiplicity of suits. The injunction granted in that case
                restraining the collection of an illegal tax was, however, sustained, so the expression used must be
                regarded as inadvertently employed.” Owens-Illinois Glass Co., 385 Ill. at 256-57.
       This is the only reference to a “multiplicity of suits” contained in the opinion.
                                                             13
       No. 1-19-1133


          should have pursued statutory remedies with respect to the 1972 taxes, despite the fact that the

          1972 taxes were based on the same assessment as the 1971 taxes. See Hoyne, 60 Ill. 2d at 87,

          89. Consequently, we cannot find that the case at bar represents the type of “case[ ] of

          fraudulently excessive assessments where the remedy at law will not be adequate and

          injunctive relief should then be available.” Clarendon Associates, 56 Ill. 2d at 108.

          Accordingly, we find that the trial court properly found that it lacked subject-matter

          jurisdiction over plaintiffs’ claims. See Dumas v. Pappas, 2014 IL App (1st) 121966, ¶ 19

          (affirming dismissal for lack of subject-matter jurisdiction where plaintiffs had not exhausted

          administrative remedies and did not contend that property was tax exempt or that the tax was

          unauthorized by law). Since we have determined that the trial court properly dismissed

          plaintiffs’ complaint on the basis of section 2-619, we have no need to consider plaintiffs’

          arguments concerning section 2-615.

¶ 30                                             CONCLUSION

¶ 31         The trial court properly dismissed plaintiffs’ complaint based on lack of subject-matter

          jurisdiction. Plaintiffs do not contend that the tax was unauthorized by law or that their property

          was exempt from taxation. Additionally, plaintiffs cannot establish that defendants’ assessment

          of their property represented a fraudulently excessive assessment such that the remedy at law

          would be inadequate. Accordingly, plaintiffs are required to exhaust the administrative

          procedures set forth in the Property Tax Code with respect to challenging their assessments

          and may not bring suit directly in the circuit court.

¶ 32         Affirmed.




                                                        14
No. 1-19-1133



                                 No. 1-19-1133


Cite as:                 Jorgensen v. Berrios, 2020 IL App (1st) 191133


Decision Under Review:   Appeal from the Circuit Court of Cook County, No. 18-CH-
                         2881; the Hon. David B. Atkins, Judge, presiding.


Attorneys                Saul Ewing, Arnstein & Lehr LLP, of Chicago (Hal R. Morris,
for                      David Dunkin, Elizabeth A. Thompson, and Erik
Appellant:               VanderWeyden, of counsel), for appellants.


Attorneys                Kimberly M. Foxx, State’s Attorney, of Chicago (Cathy McNeil
for                      Stein and Sarah Cunningham, Assistant State’s Attorneys, of
Appellee:                counsel), for appellees.




                                       15